Citation Nr: 1609740	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  09-38 590	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES


1.  Entitlement to service connection for irritable bowel syndrome (IBS).

2.  Entitlement to service connection for an upper respiratory disorder, secondary to the Veteran's service connected diagnosis of gastroesophageal respiratory disorder (GERD).  

REPRESENTATION

Appellant represented by:	John S. Berry, Esq. 


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1965 until August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

This appeal was remanded by the Board for evidentiary development in May 2012 and November 2014.  

The issue of entitlement to service connection for an upper respiratory disorder secondary to GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

IBS was not manifested in service or within one year of separation and is not otherwise attributed to service.  


CONCLUSION OF LAW

IBS was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the duty to notify was satisfied by an April 2009 letter sent to the Veteran prior to adjudication by the RO and by a June 2009 letter notifying the Veteran of the RO's rating decisions.  In addition, the Veteran was notified of the Board's April 2012 and November 2014 remands concerning the claims on appeal.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In order for the medical examination to be considered legally adequate, the medical examiner's conclusion must be supported by the findings, sufficiently detailed, and consider the Veteran's records of prior medical treatment.  38 C.F.R. § 4.2 (2008);  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Service treatment records, post-service private and VA medical records and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claims, thereby fulfilling the VA's duty to assist the Veteran in obtaining relevant records.   

In addition, VA afforded the Veteran a medical examination in connection with the Veteran's claim for entitlement to service connection for IBS in December 2014.  As evidenced by the examination report, the examiner reviewed the claims file, performed the appropriate testing, recorded the results, and provided factual findings and opinions regarding the nature and etiology of the Veteran's IBS.  Moreover, the examiner discussed and quoted from the Veteran's medical history and statements.  The Board finds that the examination is adequate, and additional examinations are not required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (explaining that medical examinations must be adequate); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, (2008) (explaining how to determine the adequacy of a VA medical examination). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claim decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law & Analysis

The Veteran contends that his IBS is related to service.  For the following reasons, the Board finds that service connection is not warranted. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran states he is entitled to service connection for IBS.  The Board finds that service connection is not warranted, as the preponderance of the evidence weighs against the Veteran's claim IBS manifested in service or that IBS is otherwise due to service. 

A review of the facts reveals the following: when the Veteran entered service in 1965, his clinical examination demonstrated that his genitourinary system functioned normally.  Moreover, when asked to describe his current health, he reported that he experienced frequent indigestion.  The Veteran's service treatment records reveal that the Veteran was not diagnosed with IBS.  A March 1966 note revealed that he sought treatment for a stomach flu; however, a subsequent note stated that the flu had resolved.  At separation, in May 1967, the Veteran's clinical examination again noted no problems with the Veteran's genitourinary system.

In January 1969-two and a half years after the Veteran left the service-pursuant to the Veteran's 1968 claim for entitlement to service connection for a stomach condition, a VA physician examined the Veteran and concluded that the Veteran's upper gastrointestinal series was normal, and he was not suffering from a gastrointestinal tract disease.  To make that decision, the examiner cited to the images of the Veteran's upper gastrointestinal tract.  

In the many years after service, although the Veteran frequently sought medical treatment, he rarely complained of diarrhea, bowel irritability, or any other symptoms associated with IBS.  Indeed, in November 2006, February 2007, May 2007, August 2007,  November 2007, April 2008, August 2008, February 2009, July 2009, April 2011, August 2012, September 2013, October 2013, October 2014, the Veteran denied experiencing symptoms such as diarrhea, bowel irritability, or gastrointestinal concerns.   

In December 2014, the Veteran underwent an examination which confirmed the Veteran's IBS diagnosis.  The VA examiner, however, concluded that it was less likely than not that the Veteran's IBS had its clinical onset during service or was otherwise related to an event or incident of the Veteran's service.  To arrive at this conclusion, the examiner reviewed the Veteran's medical records and spoke with the Veteran about his complaints, diagnosis, and symptoms timeline.  Citing to the dearth of complaints for IBS symptoms (eight doctor visits in which the Veteran denied any difficulty with his bowels or other IBS symptoms), the examiner stated that it seemed unlikely IBS had its origination during service or was related to an event the Veteran experienced in service.

In support of his claim to entitlement to service connection for IBS, the Veteran offered one lone statement, claiming that he had suffered from diarrhea "every day for most days of his life."
 
At the outset, the Board notes that even if the Board were to concede that the Veteran has demonstrated a current disability and an in-service incurrence or aggravation of a disease or injury-the Board understands the Veteran's statement of suffering from diarrhea "every day for most days of his life" to mean that the Veteran's IBS diagnosis manifested itself years earlier, in service, as diarrhea-the Veteran cannot demonstrate a causal relationship between the claimed in-service disease or injury and the current disability.

To arrive at this finding, the critical pieces of evidence are the December 2014 VA examination, and the Veteran's statements contending that he has suffered from diarrhea "every day for most days of his life".  Thus, the Board begins its analysis by discussing the credibility and probity of that evidence. 

The initial inquiry in determining the probative value of a medical examination is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history/background) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative weight of a medical opinion comes from its reasoning, and the lack of discussion as to how the medical conclusions were arrived at prevents a proper assessment of whether those conclusions were based on a sufficient evidentiary basis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Horn v. Shinseki, 25 Vet. App. 231, 241-42 (2012).  However, a VA examination is not nonprobative simply because the opinion does not "explicitly lay out the examiner's journey from the facts to a conclusion."  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  Rather, the VA examination report "must be read as a whole" to determine the examiner's rationale.  Id.

In short, a medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Lastly, a medical examiner is presumed competent in the absence of evidence to the contrary.  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009).

The initial inquiry in determining the probative value of a lay statement is to assess the lay speaker's competency.  If the speaker lacks competency, the testimony cannot be deemed probative or sufficient.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); FED. R. EVID. 601.  To determine competency, the lay speaker must have personal knowledge of the facts pertinent to the testimony.  See United States v. Brown, 540 F.2d 1048, 1053 (10th Cir. 1976) (witnesses may testify "upon concrete facts within their own observation and recollection-that is, facts perceived from their own senses, as distinguished from their opinions or conclusions drawn from such facts"), cert. denied, 429 U.S. 1100 (1977).  The Veteran is, of course, presumed competent to testify as to facts that are within his actual observation, such as aches and pains.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   

If the witness is deemed competent, the Board must assess the testimony's weight and credibility.  This is a factual determination which assesses the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

The Board finds the medical examiner's conclusion highly probative.  First, as evidenced by the examiner's quotations from and citations to the Veteran's voluminous medical records and statements, it is clear the examiner fully reviewed the Veteran's medical history and records and spoke with the Veteran about the claimed condition.  Second, the examiner provided a fully articulated opinion, which was, lastly, supported by a reasoned analysis.  The examiner cited two tests the Veteran had not undergone (such as a colonoscopy), and symptoms not present in the records (such as diarrhea, irregular bowels), and inconsistencies between the Veteran's statements and his medical records, to determine it was less likely than not that the Veteran's IBS is related to an event or incident in service.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Moreover, the opinion did not use speculative language but, rather, provided the degree of certainty required for medical nexus evidence.  See Stegman, 3 Vet. App. at 230; Bostain, 11 Vet. App. at 127-28; Obert, 5 Vet. App. at 33.  Thus, the Board finds the examiner's conclusion as to whether or not the Veteran's IBS is related to an event or incident in service highly probative.

Although the Board finds the Veteran competent to speak to the symptoms he experienced, his statement is outweighed by the medical examination.  As stated earlier, the Veteran made but one statement in support of his claim to service connection for IBS.  During his medical examination at the VA, the Veteran stated that he had experienced diarrhea most days of his life.  However, as the VA examiner noted, the medical records call into question the credibility of the Veteran's statement.  Again, on November 2006, February 2007,  May 2007, August 2007,  November 2007, April 2008, August 2008, February 2009, July 2009, April 2011, August 2012, September 2013, October 2013, and October 2014, the Veteran affirmatively denied experiencing diarrhea or any other symptoms common to IBS.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).  Although the Veteran did report experiencing diarrhea for the preceding two or three months in March 2010, July 2010, and May 2014, and complained of gastrointestinal distress in May 2010, those sporadic episodes do not adequately support the Veteran's contention that he experienced diarrhea every day for his entire life. 

Moreover, at his exit examination, the Veteran reported no problems with his genitourinary system, and his service treatment records reveal only one instance of stomach flu.  Accordingly, the Board finds the Veteran's statement outweighed by the December 2014 and January 1969 VA examination findings. 

Thus, the Board finds the preponderance of the evidence is against the Veteran, and entitlement to service connection for IBS is not warranted. 


ORDER

Service connection for IBS is denied. 


REMAND

The Veteran contends that his respiratory disorder is related to his service connected GERD.  For the following reasons, the Board finds that the Veteran's claim should be remanded to the RO so that the Veteran may undergo a new VA examination.  

In May 2015, the Veteran was awarded service connection for GERD.  On June 2015, the Veteran's lawyer submitted a revised claim, amending his previous claim for entitlement to service connection for an upper respiratory disorder.  The Veteran now contends that his upper respiratory disorder is secondarily connected to GERD.  Accordingly, the Veteran should be provided a VA examination to determine whether or not his upper respiratory disorder is secondarily connected to GERD. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate VA examiner.  

The examiner should determine the nature and etiology of the Veteran's upper respiratory disorder, in particular, whether it is as likely as not (50 percent probability or greater) that the Veteran's respiratory disease was caused by, related to or aggravated by his service-connected GERD or military service?

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


